                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                                Case No. 18-CR-227

DOMINIQUE BAMS
                     Defendant.


                                    SCHEDULING ORDER

       On agreement,

       IT IS ORDERED that the CHANGE OF PLEA set for July 24, 2019, is adjourned to

Wednesday, July 31, 2019, at 1:45 p.m. The court finds that the ends of justice served by so

continuing the case outweigh the best interest of the defendant and the public in a speedy trial.

18 U.S.C. § 3161(h)(7).

       Dated at Milwaukee, Wisconsin, this 24th day of July, 2019.

                                          /s/ Lynn Adelman
                                          LYNN ADELMAN
                                          District Judge
